Name: Commission Regulation (EEC) No 350/86 of 18 February 1986 amending Regulation (EEC) No 2607/85 laying down, for the 1985/86 wine year, detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 42/6 Official Journal of the European Communities 19 . 2 . 86 COMMISSION REGULATION (EEC) No 350/86 of 18 February 1986 amending Regulation (EEC) No 2607/85 laying down, for the 1985/86 wine year, detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79 to 8 February 1986 and certain other dates set in the Regulation adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2607/85 is hereby amended as follows : 1 . In Article 2 ( 1 ) and in the first subparagraph of Article 9 ( 1 ), ' 15 January 1986' is replaced by '8 February 1986'. 2. In Article 2 (6) and in the second subparagraph of Article 9 ( 1 ), ' 15 February 1986' is replaced by '8 March 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 11 (5) and 65 thereof, Whereas Commission Regulation (EEC) No 2607/85 (3) set 15 January 1986 as the latest date for submission of contracts for the delivery of wine for distillation as referred to in Article 1 1 of Regulation (EEC) No 337/79 ; Whereas it is apparent that the quantities committed are less than anticipated ; whereas in order to enable the purpose of the operation to be attained the period for conclusion of contracts should be extended so that the anticipated volume can be approached without any breach of the quantative limits on eligibility set in Article 2 (2) of Regulation (EEC) No 2607/85 ; whereas the date set for the conclusion of contracts should therefore be put back This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 39 . (3) OJ No L 249, 18 . 9 . 1985, p. 5 .